Citation Nr: 1244010	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic left knee disability.

2.  Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  (He was also a member of the North Dakota Army National Guard from June 1976 to July 1977; however, his service records show that he had zero days of active duty or active duty for training during his membership in the National Guard.)

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a chronic left knee disability.

As will be further discussed below, the reopened claim for service connection for a chronic left knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary development.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a chronic left knee disability in a June 1977 rating decision; the Veteran was properly informed of the adverse decision and his appellate rights in a July 1977 letter, and he did not timely appeal this action.  

2.  The Veteran's application to reopen this claim was denied in a March 1992 RO decision; the Veteran was properly informed of the adverse decision and his appellate rights in a March 1992 letter, and he did not timely appeal this action or submit additional relevant evidence within the applicable one year period.

3.  Evidence received since the March 1992 RO decision that denied the Veteran's application to reopen his claim of entitlement to service connection for a chronic left knee disability is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a chronic left knee disability are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Board has found that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a chronic left knee disability and is remanding this matter for further evidentiary development.  As the new and material evidence aspect of the claim on appeal is being granted in full, the Board finds that any error that may exist with regard to the application of the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with respect only to the new and material evidence issue is rendered moot by this completely favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the new and material evidence issue on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The history of the present claim shows that in February 1977, the Veteran filed his original claim for VA compensation for a chronic left knee disability.  At the time, he contended that he sustained a left knee injury prior to service while wrestling in high school, and that his pre-existing residuals of a left knee injury were thereafter aggravated by active service as a result of his duties while stationed in the cold and damp climes of West Germany.  Evidence considered by the RO included the Veteran's service treatment records, which show that on enlistment examination he reported a history of "trick" or locked knee and left knee crepitus with lifting, but that physical assessment shows normal lower extremities and musculoskeletal system.  No treatment for left knee complaints or injury is shown in active duty and the Veteran's lower extremities and musculoskeletal system were normal on separation examination in August 1974.  In an October 1974 statement, the Veteran affirmed that on separation from service his medical condition had not changed since his August 1974 separation examination.

In a post-service statement dated in March 1975, the Veteran's private physician, John H. Beaumier, M.D., reported that he had treated the Veteran prior to service, in November 1969, for a left knee injury incurred while engaged in wrestling for his high school team.  At the time, his left knee was within normal limits on both physical and X-ray examination.  Dr. Beaumier's felt at the time that the Veteran had a tear of his left medial meniscus.  Thereafter, he did not treat the Veteran again until January 1975, after his return from active duty.  The Veteran related a history of left knee injury in service in spring 1973, when his knee buckled while he was carrying radar equipment, with onset of marked pain and swelling.  The Veteran thereafter reported continued left knee soreness and subjective sensations of sudden instability.  Dr. Beaumier's examination in January 1975 revealed crepitus of the left knee on motion, particularly with squatting, with intact collateral and cruciate ligaments and negative McMurray's sign.  No X-rays of the left knee were obtained, per the Veteran's request.  Dr. Beaumier presented the following opinion:

In regards to [the] question of whether the lesion healed completely, it would be almost impossible to state.  [T]he time intervals [between the pre-service 1969 left knee injury and the one reported in spring 1973] were almost five years apart and [the Veteran] was only seen one time in 1969, and was not seen thereafter.  The injuries themselves sound quite similar.  The fact he is still having some residual at the present time would perhaps speak more for an aggravation rather than a causative factor since this [left knee injury] seemed to have occurred in 1969, and the episode occurring in 1973 was more-or-less a recurrence of what sounds like the previous injury.  No active treatment was initiated in 1969, and to my knowledge, nothing was instituted with the injury he sustained in 1973.

My examination here in January 1975 was within normal limits.  I suspected at that time he might have some type of arthralgia in his knee, but I could not obtain a definitive diagnosis.

Military records show that the Veteran was a member of the North Dakota Army National Guard from June 1976 to July 1977, and that he served zero days of active duty or active duty for training while in the National Guard.  National Guard enlistment examination dated June 1976 indicates no history of knee problems and normal lower extremities.  

The RO considered the above evidence and denied the Veteran's claim of entitlement to service connection for a chronic left knee disability in a June 1977 rating decision.  The Veteran was furnished with notice of this denial and his appellate rights in correspondence dated in July 1977, but he did not file a timely appeal and the June 1977 decision became final.

In February 1992, the Veteran submitted an application to reopen his claim for VA compensation for a chronic left knee disability.  However, apart from his implicit general contention of a nexus between a current left knee disorder and his period of military service, he submitted no clinical evidence that was pertinent to his left knee.  In a March 1992 rating decision, the RO determined therefore that no new and material evidence was submitted and denied the Veteran's application to reopen the claim.   The Veteran was furnished with notice of this denial and his appellate rights in correspondence dated in March 1992.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the February 1992 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The March 1992 decision thereby became final.

The current appeal stems from the Veteran's application to reopen, inter alia, his claim for service connection for a left knee disability, which was filed in July 2008.  Evidence submitted that was not previously considered by VA decisionmakers included a November 2005 private physician's treatment note showing a diagnosis of bilateral degenerative joint disease (DJD) of the knees.  Also considered was oral testimony provided by the Veteran at a hearing before the undersigned Veteran's Law Judge in June 2012, in which the Veteran related a history of falling and injuring his left knee in service while working on an anti-aircraft missile radar assembly in what was then West Germany in 1973.  The Veteran denied seeking treatment in service for his left knee, stating that the priorities of his military duties induced him to just tolerate the pain and swelling that recurred since the injury and treat it on his own using ice and wraps.  He also stated that he was tacitly discouraged from reporting his left knee problems on separation from service, as he was advised that doing so would entail extending his enlistment for an additional several weeks while he was subjected to medical examinations to assess any alleged in-service medical conditions.  As he was eager to leave service as soon as his enlistment obligation was completed, he did not pursue this course of action.  He testified to having left knee pain and disabling symptomatology that has been ongoing and chronic since service to the present time, although he did not seek medical treatment for his left knee until 1990, over 15 years after his discharge from active duty.  The Veteran also stated that he enlisted in the North Dakota Army National Guard in 1976, and obliquely indicated that his history of left knee problems was glossed over or ignored on his entrance examination so as to facilitate his acceptance into the National Guard. 

Of particular relevance to the new and material evidence issue is a "buddy statement" dated in October 2008 from Mr. G.V.C., who purported to have been a fellow serviceman who served alongside the Veteran in Germany in 1973 - 1974.  According to Mr. G.V.C.'s statement, he "remember[s] numerous times when [the Veteran] had to leave work [due] to extreme swelling of his left knee.  Medical attention was not a top priority to our supervisors so we basically took care of each other the best we could." 

Although there is no objective historical documentation that substantiates Mr. G.V.C.'s factual assertion that he served alongside the Veteran, his statement is presumed credible for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Certainly, the Veteran has submitted corroborative statements expressly identifying Mr. G.V.C. as having served with him in Germany and a witness to the Veteran's in-service left knee injury.  Mr. G.V.C. is competent to report physically observable symptoms that would be apparent to a layperson, such as swelling of the Veteran's left knee.  Mr. G.V.C.'s written testimony of having witnessed the Veteran's swollen left knee during active duty, which impaired his ability to work, is evidence that raises a reasonable possibility of substantiating the claim, inasmuch as it indicates onset of the Veteran's left knee symptoms in service.  Mr. G.V.C.'s statement has also not been previously reviewed by VA decisionmakers.  When viewed in the context of the objective medical evidence demonstrating a current diagnosis of DJD of the left knee in 2005, and the Veteran's assertions of continuity of left knee symptoms since service to the present time, the evidence is both new and material to the claim for service connection for a chronic left knee disability.  The Board will reopen the claim for a de novo review on the merits.  However, as will discussed below in the REMAND portion of this decision, notwithstanding the sufficiency of the aforementioned evidence to reopen the claim, further evidentiary development is necessary before VA can adjudicate the matter on appeal.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic left knee disability is reopened for a de novo review.


REMAND

Having reopened the claim for de novo review, the Board now reconsiders the evidence of record on the merits.  Dr. Beaumier's January 1975 statement indicates that the Veteran sustained a left knee injury in 1969, prior to his entry into service, which the physician felt had involved a left medial meniscus tear.  Although the Veteran reported having a history of "trick" or locked knee and left knee crepitus with lifting, no actual left knee disability was noted on entrance examination in March 1972.  In any case, Dr. Beaumier indicated that it would be impossible to state that the pre-service left cartilage lesion had healed or not by the time the Veteran entered service, and the physician's commentary as to the possibility that the Veteran's post-service left knee pain was from aggravation of his pre-service injury versus a residual of his reported in-service injury is couched in equivocal terms that are more speculative than definitive.
  
Dr. Beaumier's 1975 diagnosis was arthralgia, but as the Veteran's soft tissues were seemingly normal on external examination and because no X-ray was performed, a more conclusive diagnosis could not be presented.  The Board finds that the temporal proximity of Dr. Beaumier's treatment of the Veteran in January 1975, which is no more than three months after his separation from service, and the fact that the Veteran presented his account of injuring his left knee in service for the purpose of receiving medical treatment at the time and not for VA compensation, tends to support the credibility of his account of having sustained an in-service left knee injury, notwithstanding the absence of clinical documentation in service.  However, given the absence of a definitive clinical diagnosis at the time of Dr. Beaumier's treatment, the Veteran's competent testimony of the continuity of his left knee symptomatology since service to the present day, and the absence of a nexus opinion addressing the likelihood that his current left knee DJD is related to his history of injury in service, the case should be remanded for a medical examination for purposes of obtaining a nexus opinion.  [See McLendon v. Nicholson, 20 Vet. App. 79 (2006): VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when, as in the present case, (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.]

Accordingly, the case is REMANDED to the RO for the following action:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for a left knee disability, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  Following completion of the above, schedule the Veteran for appropriate VA medical examination in connection with the claim for VA compensation for a chronic left knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)

The VA examiner should review the Veteran's pertinent clinical history contained in his claims file, with special attention directed towards the post-service treatment note of Dr. Beaumier, dated in January 1975, showing treatment for the Veteran's left knee symptoms proximate to active service, as these may represent residuals of an in-service left knee injury.  (For purposes of presenting a nexus opinion, the opining clinician is to presume as credible the Veteran's account of sustaining a left knee injury in service.)  

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner should present the definitive diagnosis of the Veteran's current left knee disability.  The examiner should also present an opinion regarding the likelihood that the Veteran's current left knee diagnosis is related to his military service.  

In the event that that the examiner concludes that any identified knee disorder preexisted service, the examiner should state (i) whether there is clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that such a disorder existed prior to service; (ii) whether there was an increase in disability during service (again noting that the Veteran's claim of injuring his knee is deemed credible); and (iii) if so, whether there is also clear and unmistakable evidence demonstrating that such increase in disability was due to the natural progress of the disease.

The clinician's discussion should include a detailed supportive rationale and explanation of the opinion presented.   

If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's reopened claim of entitlement to service connection for a chronic left knee disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


